MacIntyre, P. J.
Considering the evidence in its most favorable light to upholding the verdict, it authorized the conviction of the defendant on count one of the indictment charging the larceny of an automobile, and on count two of the indictment charging the larceny of a separate automobile on a different day; the court did not err in overruling the motion for new trial which contained the usual general grounds only. Morris v. State, 47 Ga. App. 792 (171 S. E. 555).

Judgment affirmed.


Gardner and Townsend, JJ., concur.

George W. Westmoreland, Gordon Smith, for plaintiff in error.
Paul Webb, Solicitor-General, J. Walter LeCraw, William T. Boyd, contra.